     Case 2:19-cv-07023-FMO-JEM Document 60 Filed 01/25/21 Page 1 of 1 Page ID #:236



1

2

3

4

5

6

7

8
                                       UNITED STATES DISTRICT COURT
9
                                  CENTRAL DISTRICT OF CALIFORNIA
10

11
      CHRIS LANGER,                              )   Case No. CV 19-7023 FMO (JEMx)
12                                               )
                          Plaintiff,             )
13                                               )
                   v.                            )   JUDGMENT
14                                               )
      LAWRENCE DELANO SCHALL, et al.,            )
15                                               )
                          Defendants.            )
16                                               )

17

18          Pursuant to the Court’s Order Re: Motion to Enforce Settlement, filed contemporaneously

19    with the filing of this judgment, IT IS ADJUDGED that defendant Park & Save, Inc. shall pay

20    plaintiff Chris Langer the amount of $4,795.

21    Dated this 25th day of January, 2021.

22
                                                                        /s/
23                                                             Fernando M. Olguin
                                                             United States District Judge
24

25

26

27

28
